             Case 7:02-cr-00939-DC Document 128 Filed 01/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                      - against -                           :                 ORDER

VERNON SNYPE,                                               :                 02 Cr. 939-3 (DC)

                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

              On December 2, 2020, defendant Vernon Snype, proceeding pro se, moved
for compassionate release and sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)
and the First Step Act of 2018. Dkt. Nos. 125, 126. It is hereby ORDERED as follows:

             (1) The Government shall respond to the motions by Tuesday, January 19,
2021; the Government may submit one response to both motions; and

            (2) If Mr. Snype wishes to submit reply papers, he shall do so by
Tuesday, February 2, 2021.

             The Clerk of Court is directed to mail a copy of this Order to defendant
Vernon Snype at the address listed below and to the United States Attorney for the
Southern District of New York.

                    SO ORDERED.

Dated:              New York, New York
                    January 12, 2021
                                                                      /s/ Denny Chin_____
                                                                 DENNY CHIN
                                                                 United States Circuit Judge
                                                                 Sitting by Designation
        Case 7:02-cr-00939-DC Document 128 Filed 01/12/21 Page 2 of 2




To:   Vernon Snype
      Reg. No. 42333-054
      F.C.I. Allenwood
      P.O. Box 2000
      White Deer, PA 17887

      Patrick Moroney, Esq.
      United States Attorney's Office, SDNY
      One Saint Andrew's Plaza
      New York, NY 10007




                                         2
